PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On March 20, 2008, claimant Alan J. Miller was driving one mile north of Wallace on W.Va. Route 20 in Harrison County when his vehicle struck holes in the road damaging two tires, two rims, while also requiring an alignment.
2. Respondent was responsible for the maintenance of W.Va. Route 20 which it failed to maintain properly on the date of this incident.
3. As a result, claimants’ vehicle sustained damage in the amount of $793.66. Claimants’ insurance deductible was $500.00.
4. The amount of $500.00 for the damages is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W.Va. Route 20 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants ’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $500.00.
Award of $500.00.